



Exhibit 10


AMENDED AND RESTATED SERVICES AGREEMENT


This Amended and Restated Services Agreement ("Agreement") is made as of this
1st day of April, 2015, by and among Voya Insurance and Annuity Company
(“VIAC”), an insurance company organized and existing under the laws of the
state of Iowa, the affiliated insurance companies specified in Exhibit B hereto
and certain other affiliated companies specified in Exhibit B hereto.


RECITALS
    
WHEREAS, certain of the parties to this Agreement entered into a Services
Agreement (the “Original Agreement”), made January 1, 2001, as amended effective
January 1, 2002, December 31, 2007 and October 1, 2008, by and among ING USA
Annuity and Life Insurance Company (now known as VIAC) and the affiliated
insurance companies specified in Exhibit B to the Original Agreement (or
successors by merger to such affiliated insurance companies).


WHEREAS, the parties hereto wish to enter into this amendment and restatement to
the Original Agreement, effective April 1, 2015, in order to expand and update
the parties to this Agreement, to clarify the services provided hereunder and to
make certain other revisions to the Agreement.


WHEREAS, the parties are affiliates under the common control of Voya Financial,
Inc.; and
 
WHEREAS, each party possesses certain resources, including experienced
personnel, facilities and equipment, which enables it to provide certain
administrative, management, professional, advisory, consulting and other
services to the others ("Services"); and


WHEREAS, each party desires from time to time to perform certain Services on
behalf of, and receive certain Services from, the others, as described with
particularity in Exhibit A attached hereto; and


WHEREAS, each party contemplates that such an arrangement will achieve operating
economies, synergies and expense savings, and improve services for its benefit
and that of its account owners, policyholders or contractholders, as applicable;
and


WHEREAS, the parties wish to identify the Services to be provided, to provide a
method for identifying the charges to be assessed and the compensation to be
paid for the Services, and to assure that all charges for the Services are
reasonable and in accordance with the applicable laws and regulations of the
states in which each of them is domiciled;


NOW, THEREFORE, in consideration of these premises and of the mutual promises
set forth herein, and intending to be legally bound hereby, the parties agree as
follows:


1.    Services.


(a)    Subject to the terms, conditions, and limitations of this Agreement, the
party providing a service hereunder ("Service Provider") will perform for the
party requesting a service hereunder ("Company") such of the Services described
in Exhibit A, attached hereto and incorporated herein by this reference, as the
Company may from time to time request.


(b)    The Service Provider shall employ all operating and management personnel
necessary to provide the Services required by this Agreement. The Service
Provider shall also maintain such facilities and equipment as it deems
reasonably necessary in order to provide the Services required by the Agreement.
Subject to the terms (including any limitations and restrictions) of any
applicable software or hardware licensing agreement then in effect between the
Service Provider and any licensor, the Service Provider shall, upon termination
of this Agreement, grant to the Company a perpetual license, without payment of
any fee, in any electronic data processing software developed or used by the
Service Provider in connection with the Services provided to the Company, if
such software is not commercially available and is necessary, in the Company's
reasonable judgment, for the Company to perform the functions provided by the
Service Provider hereunder after termination of this Agreement.


(c)    The parties agree that all documents, reports, records, books, files and
other materials relative to the Services performed for the Company under this
Agreement shall be the sole property of the Company. The Service Provider shall
keep and maintain or cause to be kept and maintained full and complete
documentation and records related to the Services provided including the
accounting necessary to support charges for Services for no less than the period
of time required by applicable law and regulation. The Service Provider shall
maintain custody of said documentation and records and shall make them available
to the Company and the appropriate insurance or other regulator of the Company
upon request.





--------------------------------------------------------------------------------







2.    Charges for Services.


(a)    It is the intention of the parties that the charges for the Services
provided under this Agreement be determined in accordance with fair and
reasonable standards and that no party realize a profit nor incur a loss as a
result of the Services rendered pursuant to this Agreement. The parties intend
that the provision of Services hereunder shall have no impact on the surplus of
the Company. All funds and invested assets of the Company are the exclusive
property of the Company held for the benefit of the Company, and are subject to
the control of the Company. Expenses incurred by the Service Provider and
payment received by/from the Service Provider shall be allocated to the Service
Provider in conformity with customary insurance accounting practices,
consistently applied and in compliance with the National Association of
Insurance Commissioner’s Accounting Practices and Procedures Manual. The Company
shall not advance any funds to the Service Provider except as expressly provided
herein.


(b)    The Company agrees to reimburse the Service Provider for all direct costs
incurred on behalf of the Company and for all indirect costs, which may be
charged to the Company as follows:


(i)    "Direct Costs" include costs incurred by the Service Provider for
Services provided directly to the Company, including but not limited to: (a) All
costs incident to any employee or employees who are employed in rendering
Services to the Company, such as salary, payroll taxes, and benefits and (b) the
cost of other reasonable and necessary business expenses incurred by employees
who are employed in rendering Services to the Company such as training, travel
and lodging. Direct Costs shall be charged in accordance with reasonable
functional cost studies and/or other information and methodologies used by the
Service Provider for internal cost distribution including, where appropriate, an
analysis of time spent by each employee providing Services to the Company and/or
the percentage of administrative systems utilized. Data for this analysis will
be collected through tracking of unit costs of Services, through time studies
conducted periodically, or through other methods consistent with customary
insurance accounting practices consistently applied. Annually, the bases for
determining direct costs shall be modified and adjusted by mutual agreement of
the Service Provider and the Company, where necessary or appropriate, to fairly
and equitably reflect the actual cost incurred by the Service Provider on behalf
of the Company.


(ii)    "Indirect Costs" include all other costs incurred by the Service
Provider in rendering Services to the Company, including but not limited to the
cost of rent or depreciation of office space, utilities, office equipment, and
supplies utilized by employees who are employed in rendering Services to the
Company. Indirect costs shall be charged to the Company based on an acceptable
allocation methodology in conformity with insurance accounting practices.


(c)    The charges for Direct Costs and Indirect Costs referred to above shall
be made by the Service Provider on a monthly or quarterly basis as appropriate
for the particular Service and shall be paid not later than forty-five days
following the date of the charge. Charges paid by any party to the Service
Provider may be net of charges for Direct and Indirect Costs charged by such
party as Service Provider to the other party.


(d)    In the event the Service Provider or the Company should discover upon
review of its accounting by its internal auditors, independent auditor, any
state insurance department, or other regulatory agency, that an amount charged
for Services provided hereunder was erroneous, the party discovering the error
will give prompt notice of such error to the affected party under this
Agreement. Such notice shall contain a description of the accounting error,
corrective action and supporting documentation. Any amounts owing, as a result
of the correction shall be paid within sixty (60) days after notice has been
given.


(e)    The Company shall have the right to inspect and audit, upon reasonable
notice to the Service Provider, all books and records of the Service Provider
related to the provision of the Services so as to verify the accuracy of all
expenses reimbursed under this Agreement.


3.    Term.


This Agreement shall be effective as of the first day of April, 2015, and shall
end on the 31st day of December, 2015. This Agreement shall be automatically
renewed on the first day of each calendar year thereafter for a twelve-month
period under the same terms and conditions, subject to the provisions for
termination set forth herein.


4.    Termination.


This Agreement may be terminated, with or without cause, by the Service Provider
or by the Company by providing thirty (30) days' written notice to that effect
addressed to the other party. Each U.S. insurance company that is subject to
state insurance holding company act provisions and is a party to the Agreement
shall provide notice of termination of the Agreement to its domiciliary state
insurance department not later than 30 days after termination of the Agreement.
Any Services provided following





--------------------------------------------------------------------------------





the date of termination which, by their nature, continue after termination shall
be provided under the same terms and conditions which prevailed at the time of
such notice. No Service Provider shall have an automatic right to terminate this
Agreement if the Company is an insurance company that is placed in receivership
pursuant to applicable domiciliary state insurance insolvency laws. Any Services
provided following the date of termination which, by their nature, continue
after termination shall be provided under the same terms and conditions which
prevailed at the time of such notice.


5.    Standard of Service.


The Service Provider shall perform the Services in a competent and professional
manner according to standards agreed upon by the Service Provider and the
Company. The Service Provider agrees that it will exercise due diligence to
abide by and comply with all laws, statutes, rules, regulations, and orders of
any governmental authority in the performance of its Services under this
Agreement. The Service Provider will conduct its business and perform its
obligations in a manner which will not cause the possible revocation or
suspension of the Company's Certificate(s) of Authority or cause the Company to
sustain any fines, penalties, or other disciplinary action of any nature
whatsoever.


6.    Limitation of Authority.


The Company shall retain ultimate control and responsibility for all Services
that it has delegated to the Service Provider under this Agreement and to the
extent that the Company is an insurance company, it will maintain oversight for
the Services provided to the Company by the Service Provider and will monitor
the Services annually for quality assurance. In no event shall the Services
involve control of the management of the business and affairs of the Company.
The Service Provider shall provide Services hereunder as an independent
contractor, and shall act hereunder so as to assure the separate operating
identity of the Company. While rendering Services to the Company pursuant to
this Agreement, the Service Provider, its officers and employees shall not at
any time or for any purpose be considered agents of the Company unless otherwise
expressly agreed to by the parties. Under no circumstances shall the Services
provided pursuant to this Agreement be deemed to be those of a third party
administrator pursuant to any applicable state statutes.


7.    Indemnification.


(a)    The Company hereby agrees to indemnify, defend and hold harmless the
Service Provider, its officers, directors and employees, from and against any
and all claims, demands, losses, liabilities, actions, lawsuits and other
proceedings, judgements and awards, and costs and expenses (including reasonable
attorneys' fees), arising directly or indirectly, in whole or in part out of any
action taken by the Service Provider within the scope of its duties or authority
hereunder, excluding only such of the foregoing as result from the negligence or
willful acts or omissions of the Service Provider, its officers, directors,
agents and employees. The provisions of this section shall survive termination
of this Agreement.


(b)    The Service Provider hereby agrees to indemnify, defend and hold harmless
the Company and its officers, directors and employees from and against any and
all claims, demands, losses, liabilities, action, lawsuits and other
proceedings, judgments and awards, fines and penalties, and costs and expenses
(including reasonable attorneys' fees), arising directly or indirectly, in whole
or in part, out of the negligence or any willful act or omission of the Service
Provider or of any of its officers, directors, agents or employees, in
connection with this Agreement or the performance of the Service Provider's
Services hereunder, or out of any action taken by the Service Provider beyond
the scope of the Service Provider's duties or authority hereunder. The
provisions of this section shall survive termination of this Agreement.


8.    Notices.


All notices, requests, and communications required or permitted under this
Agreement shall be in writing and deemed given when addressed to the applicable
address set forth in Exhibit B attached hereto and (i) delivered by hand to an
officer of the other party, (ii) deposited with the U.S. Postal Service, as
first-class certified or registered mail, postage prepaid, or (iii) deposited
with an overnight courier. Any notice of a change of address shall be given in
the same manner.


9.    Cooperation.


Each party to this Agreement shall cooperate with the other party, and with
appropriate governmental authorities (including, without limitation, the
Securities and Exchange Commission, the National Association of Securities
Dealers and state insurance regulators) and shall permit such authorities
reasonable access to its books and records in connection with any investigation
or inquiry relating to this Agreement or the transactions contemplated hereby.


    





--------------------------------------------------------------------------------





10.    Arbitration.


Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration in accordance with the Rules of
the American Arbitration Association, and judgment upon the award maybe entered
in any Court having jurisdiction thereof.


11.    Waiver.


No waiver of any provision of this Agreement shall be deemed, or shall
constitute, waiver of any other provision, whether or not similar, nor shall any
waiver constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the party making the waiver. Failure of any party to
exercise or delay in exercising any right or power granted under this Agreement
shall not operate as a waiver of any such right or power.


12.    Miscellaneous.


This Agreement may not be assigned by either party without the prior written
consent of the other party. This Agreement constitutes the entire agreement of
the parties hereto. Assignment by any party of all or a portion of its rights
and obligations under this Agreement to an affiliate will (i) be subject to the
state insurance holding company act provisions governing transfers and
assignments of the domiciliary state insurance department of each insurance
company that is a party to this Agreement and that will either receive services
from, or provide services to, such affiliate assignee; (ii) be subject to the
state insurance holding company act provisions governing transfers and
assignments of the assignor’s domiciliary state, to the extent that the assignor
is a U.S. insurance company; and (iii) requires notice of the assignment to the
domiciliary state insurance department of any insurance company that is a party
to this Agreement to the extent the assignment involves such insurance company.
This Agreement may be amended only by a written instrument executed by all
parties and with the prior approval of the domiciliary state insurance
department of each U.S. insurance company that is a party to this Agreement. If
any portion of this Agreement is invalid under any applicable statute or rule of
law, it shall not affect the remainder of this Agreement which shal1 remain
valid and binding. This Agreement shall be binding on the parties, their legal
representatives and successors. This Agreement shall be construed in accordance
with and governed by the laws of the state in which the Services are provided,
without regard to principles of conflict of laws.


13.    Receivership.


No party to this Agreement may automatically terminate this Agreement if another
party to this Agreement that is a U.S. insurance company (the “Insurance
Affiliate”) is placed in receivership or seized by its respective domiciliary
state Insurance Commissioner (“Commissioner”) pursuant to applicable domiciliary
state insurance receivership statutes. In the event the Insurance Affiliate is
placed in receivership or seized by its domiciliary state Commissioner pursuant
to applicable domiciliary state insurance receivership statutes, (i) all of the
rights of the Insurance Affiliate, as applicable, under this Agreement will
extend to the receiver or the Commissioner, as applicable, and (ii) all books
and records related to the Services hereunder will be made available to the
receiver or the Commissioner, as applicable, immediately upon request thereby.
The Insurance Affiliate will continue to maintain any systems, programs or other
infrastructure notwithstanding a seizure of the Insurance Affiliate by the
Commissioner under the applicable domiciliary state insurance receivership
statutes, and will make them available to the receiver for as long as the
Insurance Affiliate continues to receive timely payment for services rendered.


14.    Entire Agreement.


This Agreement, as amended from time to time as described herein, represents the
entire agreement between the parties. The parties may, from time to time, enter
into additional or other written agreements relating to other aspects of this
business relationship. Such agreements shall be considered part of this
Agreement and incorporated by reference. Neither party shall have any duties or
responsibilities other than as specified or incorporated herein by reference.


15.    Counterparts.


This Agreement may be executed in separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.




                                                  





--------------------------------------------------------------------------------





Voya Retirement Insurance and Annuity Company


By:
/s/David Pendergrass
Name:
David Pendergrass
Title:
Senior Vice President and Treasurer




Voya Insurance and Annuity Company


By:
/s/David Pendergrass
Name:
David Pendergrass
Title:
Senior Vice President and Treasurer





ReliaStar Life Insurance Company


By:
/s/David Pendergrass
Name:
David Pendergrass
Title:
Senior Vice President and Treasurer





Security Life of Denver Insurance Company


By:
/s/David Pendergrass
Name:
David Pendergrass
Title:
Senior Vice President and Treasurer





Midwestern United Life Insurance Company


By:
/s/David Pendergrass
Name:
David Pendergrass
Title:
Senior Vice President and Treasurer





Directed Services LLC


By:
/s/David Pendergrass
Name:
David Pendergrass
Title:
Senior Vice President and Treasurer





Security Life of Denver International Limited


By:
/s/David Pendergrass
Name:
David Pendergrass
Title:
Senior Vice President and Treasurer








--------------------------------------------------------------------------------





Voya Alternative Asset Management LLC


By:
/s/Eric Banta
Name:
Eric Banta
Title:
Senior Vice President and Assistant Secretary





Voya America Equities, Inc.


By:
/s/David Pendergrass
Name:
David Pendergrass
Title:
Senior Vice President and Treasurer





Voya Financial Advisors, Inc.


By:
/s/David Pendergrass
Name:
David Pendergrass
Title:
Senior Vice President and Treasurer





Voya Financial Partners, LLC


By:
/s/David Pendergrass
Name:
David Pendergrass
Title:
Senior Vice President and Treasurer





Voya Institutional Plan Services, LLC


By:
/s/David Pendergrass
Name:
David Pendergrass
Title:
Senior Vice President and Treasurer





Voya Investments Distributor, LLC


By:
/s/Michael Bell
Name:
Michael Bell
Title:
Senior Vice President and Treasurer





Voya Investment Management Alternative Assets LLC


By:
/s/Carolyn Augur-Birbara
Name:
Carolyn Augur-Birbara
Title:
Vice President and Assistant Secretary






--------------------------------------------------------------------------------





Voya Investment Management Co. LLC


By:
/s/Carolyn Augur-Birbara
Name:
Carolyn Augur-Birbara
Title:
Vice President and Assistant Secretary





Voya Investment Management LLC


By:
/s/Eric Banta
Name:
Eric Banta
Title:
Senior Vice President and Assistant Secretary





Voya Investment Trust Co.


By:
/s/Carolyn Augur-Birbara
Name:
Carolyn Augur-Birbara
Title:
Vice President and Assistant Secretary





Voya Investments, LLC


By:
/s/Michael Bell
Name:
Michael Bell
Title:
Senior Vice President, Chief Financial Officer and Treasurer





Voya Retirement Advisors, LLC


By:
/s/David Pendergrass
Name:
David Pendergrass
Title:
Senior Vice President and Treasurer










--------------------------------------------------------------------------------







LIST OF EXHIBITS


A‑1    Underwriting and New Business Processing Services


A‑2    Licensing and Contracting Services


A‑3    Policyowner/Contractowner and Claims or Other Business Processing
Services and Operational Support.


A‑4    Actuarial Services


A‑5    Information Services


A‑6    Legal, Risk Management and Compliance Services


A‑7    Human Resource Services


A‑8    Marketing and Sales Promotion Services


A‑9    Tax Services


A‑10    Reinsurance Management and Administration Services


A‑11    Management Services


A‑12    Printing, Record, File, Mail and Supply Services


A-13    Financial Management Services for Retail and Other Customer Products


A‑14    Pricing, Trading, Performance Reporting and Accounting Services for
Variable Products


B    Addresses for Notices





--------------------------------------------------------------------------------





Exhibit A-1


Underwriting and New Business Processing Services


Services related to underwriting for insurance products and new business
processes for insurance and non-insurance products including, but not limited
to:


1.    Underwriting and risk consulting services.


2.    Analysis of underwriting standards.


3.    Assistance and advice in the development of appropriate underwriting
standards in accordance with all laws and
regulations of the Company’s state.


4.    Perform underwriting in accordance with Company guidelines.


5.    Provide medical and/or technical support and advice to underwriting.


6.    Approve for issue all applications which meet underwriting criteria.


7.    Process all approved applications and issue and deliver policies to
policyholders.


8.    Financial and other reporting in connection with underwriting and new
business processing.









--------------------------------------------------------------------------------





Exhibit A-2


Licensing and Contracting Services


Services related to producer licensing and contracting including, but not
limited to:


1.    Assist with pre-appointment investigations of producers.


2.    Administer producer licenses, contracts and producer compensation and
maintain a computer database for license
and contract status.
 









--------------------------------------------------------------------------------







Exhibit A-3


Policyowner/Contractowner and Claims or Other Business Processing Services and
Operational Support Services


Operational services related to policyowner, contractowner, or account owner and
claims or other business processing including, but not limited to:


1.    Bill policyholders or contractowners.


2.    Collect premiums or deposits.


3.    Respond to customer inquiries by phone or letter.


4.    Administer policy or contract changes.


5.    Administration and support for claims or other operational and business
processing requests.


6.    Process claims and/or render legal, medical or technical support and
advice relating to the processing,
settlement and payment of claims.


7.    Surrender, lapse and maturity processing.


8.    Distribute benefits.


9.    Financial and other reporting in connection with
policyowner/contractowner/account owner, claims and other
business processing services.







--------------------------------------------------------------------------------





Exhibit A-4


Actuarial Services


Actuarial related services including but not limited to:


1.     Actuarial consulting services, including clerical, technical and product
actuarial support and product
development support.


2.        Prepare actuarial reports, opinions and memoranda and assist with
asset/liability management and cash flow
testing.


3.    Conduct product experience studies.


4.    Prepare reserve calculations and valuations.


5.    Develop new products.


6.    Evaluate product performance versus expectations.


7.    Financial and other reporting in connection with actuarial services.


8.    Development and support of actuarial models and corresponding actuarial
assumptions.


9.    Governance and oversight of aforementioned actuarial services.







--------------------------------------------------------------------------------





Exhibit A-5


Information Services


Services related to information management including, but not limited to:


1.    Professional, technical, supervisory, programming and clerical support for
information services.


2.    Informational and computer services may be in the nature of applications
and programming support,
enhancing existing systems, helping to install new systems.


3.    Develop data processing systems strategy.


4.    Implement systems strategy.


5.    Program computers.


6.    Provide data center services, including maintenance and support of
mainframe and distribution process
hardware and software.


7.    Standard systems for enterprise-wide applications, including, but not
limited to: product administration,
finance, human resources, operations, legal and compliance.


8.    Manage data and voice communications systems.


9.    Manage local area networks and other desktop software and systems.


10.    Provide data security and maintain effective disaster recovery program.


11.    Purchase hardware, software and supplies.


12.    Provide information security risk management services.


13.    Manage all aspects of production support related to technology
applications and services.


14.    Provide program/project management services.


15.    Develop and maintain operational reporting statistics for technology
related services.


Subject to the terms (including any limitations and restrictions) of any
applicable software or hardware licensing agreement then in effect between
Service Provider and any licensor, Service Provider shall, upon termination of
this Agreement, grant to Company a perpetual license, without payment of any
fee, in any electronic data processing software developed or used by the Service
Provider in connection with the Services provided to the Company hereunder if
such software is not commercially available and is necessary, in the Company’s
reasonable judgment, for the Company to perform subsequent to termination the
functions provided by the Service Provider hereunder.





--------------------------------------------------------------------------------





Exhibit A-6


Legal, Risk Management and Compliance Services


Services related to legal, risk management and compliance including, but not
limited to:


1.
Provide counsel, advice and assistance in any matter of law, corporate
governance and governmental relations, including advisory and consulting
services, in connection with the maintenance of corporate existence, licenses,
dealing with regulatory agencies, development of products, contracts and legal
documents, product approvals, registration and filing of insurance and
securities products, handling of claims and matters involving legal controversy,
assist with dispute resolution, select, retain and manage outside counsel and
provide other legal services as reasonably required or requested.



2.
Provide assistance in any matter relating to risk management, including
procurement of fidelity bond insurance, blanket bonds, general liability
insurance, property damage insurance, directors’ and officers’ liability
insurance, workers compensation, and any other insurance purchased by the
Company.



3.
Assist in the development and maintenance of a corporate compliance program and
a state insurance fraud reporting program. Assist in maintaining appropriate
records and systems in connection with the Company’s compliance obligations
under application state law.



4.
Provide assistance with internal audit including review of operational
procedures, performance of compliance tests, and assist to independent auditors.



5.
Develop and maintain necessary enterprise risk management framework and
reporting, including operational risk management, investment management,
financial and actuarial risk management, information security risk management
and crisis management.



6.
Manage incident response, remediation, and reporting processes.








--------------------------------------------------------------------------------





Exhibit A-7


Human Resource Services


Services related to human resource management including, but not limited to:


1.    Personnel recruiting and support services.


2.    Design and implementation of human resources training.


3.    Compensation studies and benefits consulting.


4.    Support employee communications.


5.    Payroll services.


6.    Benefits compensation and design and administration.


7.    Employee relations.





--------------------------------------------------------------------------------





Exhibit A-8


Marketing and Sales Promotion Services


Services related to marketing and sales promotion including, but not limited to:


1.     Prepare sales promotional items, advertising materials and artwork,
design, text and articles relevant
to such work, including clerical, technical and supervisory support and related
communications.


2.    Manage all aspects of advertising including but not limited to print,
digital, and mass media advertising.


3.    Support general communications with producers.


4.    Conduct formal insurance market and other product market research.


5.    Develop sales illustrations, advertising materials, and software for
products, in compliance with applicable
state or federal laws.


6.    Design and implement training programs, including product and industry
developments and legal
compliance.


7.    Distribute to employees and/or agents underwriting guidelines for the
products, where applicable.


8.    Analyze and develop compensation and benefit plans for general agents and
agents.


9.    Plan and support of producer conferences.
    





--------------------------------------------------------------------------------







Exhibit A-9


Tax Services


Services related to tax including, but not limited to:


1.        Maintenance of tax compliance, including tax return preparation and
review of financial statement
tax provisions.


2.    Management of tax and audit appeals, including processing information
requests, protest preparation, and
participation in any appeals conference.


3.    Direction of tax research and planning, including research of compliance
issues for consistency, development
of tax strategies and working with new legislative proposals.


4.    Administration of tax liens, levies and garnishment of wages of Company
employees and agents.







--------------------------------------------------------------------------------





Exhibit A-10


Reinsurance Management and Administration Services


Services related to reinsurance management and administration including, but not
limited to:


1.    Advise with respect to reinsurance retention limits.


2.    Advice and support with respect to negotiation of reinsurance treaties.


3.
Advice and support with respect to the management of reinsurer relationships.



4.    Provide operational support and reporting for reinsurance relationships.







--------------------------------------------------------------------------------





Exhibit A-11


Management Services


Services related to general management including, but not limited to:


1.
Consultative and advisory services to the Company’s senior executive officers
and staff with respect to conduct of the Company’s business operations and the
execution of directives and resolutions of the Company’s Board of Directors
pertaining to business operations and functions, including provision of
personnel to serve as officers and directors of Company.



2.
Consultation and participation in the Company’s strategic planning process; the
development of business goals, objectives and policies; the development of
operational, administrative and quality programs; preparation of financial and
other reports; and the coordination of such processes, goals, objectives,
policies and programs with those of the holding company.



3.
Advice and assistance with respect to maintenance of the Company’s capital and
surplus, the development and implementation of financing strategies and plans
and the production of financial reports and records.



4.
Representation of the Company’s interests at government affairs and industry
meetings; shareholder and investment analyst meetings; participation in the
deliberation and affairs of trade associations and promotion of the Company’s
products, relationships and financial performance results with the public and
shareholders.



5.
Consultative, advisory and administrative services to the Company’s senior
executive officers and staff in respect to development, implementation and
administration of human resource programs and policies, the delivery of
communications and information to employees regarding enterprise plans,
objectives and results; and the maintenance of employee relations, morale and
developmental opportunities.



6.
Direction and performance of internal audits and arrangement for independent
evaluation of business processes and internal control.



7.
Consultation, development and support of programs designed to enhance
operational excellence and drive process improvements, including program
management services.



8.
Provide advice and support for internal and external communications.








--------------------------------------------------------------------------------





Exhibit A-12


Printing, Record, File, Mail and Supply Services


Services related to printing, records, files, mail, electronic delivery and
supplies including, but not limited to:


Printing, record, file, mail and supply services including, maintaining policy
or other customer files, prospectus and other regulatory documents, and
marketing material; document control; production and distribution of standard
forms, stationary, business cards and other material; arrangement of warehouse
storage space; supply fulfillment; mail processing, delivery and shipping;
participation in purchasing agreements; retrieval and production of documents
for regulatory examinations and litigation; and development and administration
of record retention programs.











--------------------------------------------------------------------------------







Exhibit A-13


Financial Management Services for Retail and Other Customer Products


Services related to accounting and finance for retail life and annuity products
and other customer products, including but not limited to:


1.
Consultation, technical assistance and oversight in all matters related to
financial management and analysis for all retail life and annuity products and
other customer products.



2.
Coordination of product expense pricing reporting and analysis.



3.
Maintenance of financial controls with respect to the balancing and
reconciliation of Administrative systems and general ledger suspense accounts.



4.
Treasury operations, including but not limited to bank reconciliation and
disbursement processing.



5.
Accounting and reporting for general and separate account products and other
customer products, including preparation of general ledgers, transaction ledgers
and trial balances.



6.
Management reporting services, including coordination of the annual planning
process and consolidation of monthly and quarterly results.



7.
Consultation and assistance in coordinating the internal and external audit
process.



8.
Provide support as necessary for the preparation of financial statements and
reports, including monthly, quarterly and annual financial statements on both a
statutory and GAAP basis.



9.
Maintenance of cost accounting reports and services in support of monthly
management reporting, quarterly and annual external reporting, and budgeting.



10.
Provide resources and methodologies associated with internal control evaluation
and awareness related to financial reporting including but not limited to
Sarbanes-Oxley and the National Association of Insurance Commissioners Model
Audit Rule.








--------------------------------------------------------------------------------





Exhibit A-14


Pricing, Trading, Performance Reporting and
Accounting Services for Variable Products


Services related to support of day to day pricing, trading, performance
reporting and accounting operations for variable products, including but not
limited to:


1.
Pricing. Collect pricing information (net asset value and ordinary income /
capital gain distributions) from Investment Companies, and where applicable,
calculate the variable account unit value. Provide pricing information to the
applicable Voya administrative systems / business units and external business
partners; pricing calculations for insurance products shall be reported as
required by the prospectus for each product.



2.
Trading. Collect net trade data from Voya administrative systems, consolidate to
a legal entity level per investment option, and submit to Investment Companies;
on a daily basis reconcile the shares/trade per Voya to Investment Company;
provide to Voya Treasury wire data for the settlement of trades placed.



3.
Accounting. Post to ledger the entries supporting the trades and wires
processed; entries will include any applicable Variable Annuity Account contract
charges; daily reconcile entries posted to ledger/market value to Variable
Annuity Account liability/reserve; provide Variable Annuity Account data for the
Financials and Insurance Company Schedule D.



4.
Investment Company Revenue. Calculate asset based revenue/sub-accounting fees
monthly and post accruals to the ledger; collect revenue from investment
companies in a timely manner; reconcile amounts received to the estimated
calculated, and book actual payments to ledger.



5.
Performance Reporting. Calculate product and investment option level returns in
accordance with SEC and NASD guidelines; provide returns to Voya applications,
web sites, marketing, and field.




































































--------------------------------------------------------------------------------





EXHIBIT B ‑ VOYA AFFILIATE COMPANIES


Name
Domestic State
Principal Office
Principal Mailing Address
Security Life of Denver
Insurance Company
Colorado
8055 East Tufts Avenue, Suite 650
Denver, Colorado 80237
5780 Powers Ferry Road, N.W.
Atlanta, Georgia 30327-4390
 
 
 
 
Voya Retirement Insurance and Annuity Company
Connecticut
One Orange Way
Windsor, Connecticut 06095
5780 Powers Ferry Road, N.W.
Atlanta, Georgia 30327-4390
 
 
 
 
Voya Insurance and Annuity Company
Iowa
909 Locust Street
Des Moines, Iowa 50309
1475 Dunwood Drive
West Chester, Pennsylvania 19380
 
 
 
 
Midwestern United Life
Insurance Company
Indiana
8761 Buffet Parkway
Fishers, Indiana 46038
5780 Powers Ferry Road, N.W.
Atlanta, Georgia 30327-4390
 
 
 
 
ReliaStar Life Insurance
Company
Minnesota
20 Washington Avenue South
Minneapolis, Minnesota 55401
5780 Powers Ferry Road, N.W.
Atlanta, Georgia 30327-4390
 
 
 
 
Directed Services LLC
Delaware
One Orange Way
Windsor, Connecticut 06095
One Orange Way
Windsor, Connecticut 06095
 
 
 
 
Security Life of Denver International Limited
Arizona
2929 North Central Avenue
1700 Phoenix Plaza Tower II
Phoenix, AZ 85012
5780 Powers Ferry Road, N.W.
Atlanta, Georgia 30327-4390
 
 
 
 
Voya Alternative Asset Management LLC
Delaware
230 Park Avenue
New York, New York 10169
230 Park Avenue
New York, New York 10169
 
 
 
 
Voya America Equities, Inc.
Colorado
One Orange Way
Windsor, Connecticut 06095
One Orange Way
Windsor, Connecticut 06095
 
 
 
 
Voya Financial Advisors, Inc.
Minnesota
909 Locust Street
Des Moines, Iowa 50309
20 Washington Avenue
Minneapolis, Minnesota 55401
 
 
 
 
Voya Financial Partners, LLC
Delaware
One Orange Way
Windsor, Connecticut 06095
20 Washington Avenue
Minneapolis, Minnesota 55401








--------------------------------------------------------------------------------





Name
Domestic State
Principal Office
Principal Mailing Address
Voya Institutional Plan Services, LLC
Delaware
 One Orange Way
Windsor, Connecticut 06095
One Orange Way
Windsor, Connecticut 06095
 
 
 
 
Voya Investments Distributor, LLC
Delaware
Suite 100, 7337 E. Doubletree Ranch Road
Scottsdale, Arizona 85258-2034
Suite 100, 7337 E. Doubletree
Ranch Road
Scottsdale, Arizona 85258-2034
 
 
 
 
Voya Investment Management Alternative Assets LLC
Delaware
230 Park Avenue
New York, New York 10169
230 Park Avenue
New York, New York 10169
 
 
 
 
Voya Investment Management Co. LLC
Delaware
230 Park Avenue
New York, New York 10169
230 Park Avenue
New York, New York 10169
 
 
 
 
Voya Investment Management LLC
Delaware
5780 Powers Ferry Road NW
Suite 300
Atlanta, Georgia 30327-4349
5780 Powers Ferry Road NW
Suite 300
Atlanta, Georgia 30327-4349
 
 
 
 
Voya Investment Trust Co.
Connecticut
One Orange Way
Windsor, Connecticut 06095
One Orange Way
Windsor, Connecticut 06095
 
 
 
 
Voya Investments, LLC
Arizona
Suite 100, 7337 E. Doubletree Ranch Road
Scottsdale, Arizona 85258-2034
Suite 100, 7337 E. Doubletree
Ranch Road
Scottsdale, Arizona 85258-2034
 
 
 
 
Voya Retirement Advisors, LLC
New Jersey
One Orange Way
Windsor, Connecticut 06095
One Orange Way
Windsor, Connecticut 06095






